DETAILED ACTION
This action is pursuant to the claims filed on 06/01/2021. Claims 1-4 are pending. A first action on the merits of claims 1-4 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2021, 06/01/2021, 10/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 respectively recite formula 1, K= ET^3/12, and further claims that “K denotes the rigidity expressed by formula (1) in newton millimeters squared (N∙mm2). It is 2 given that it is also claimed that E represents MPa and T represents millimeters. As such, the formula ET3/12 would lead to a unit that is N∙mm instead of N∙mm2. A megapascal converts to a N/mm2 and T3 represents mm3, therefore                     
                        
                            
                                N
                            
                            
                                
                                    
                                        m
                                        m
                                    
                                    
                                        2
                                    
                                
                            
                        
                        *
                         
                         
                        
                            
                                m
                                m
                            
                            
                                3
                            
                        
                        =
                        N
                        *
                        m
                        m
                        =
                        K
                    
                . Therefore the metes and bounds of this claim are unclear as the units of the rigidity are unclear in light of the units for formula (1). For the purposes of examination the examiner will interpret the rigidity to be defined by formula (1) with a unit of N mm3 Claims 2-3 inherit this deficiency. 
Claims 1 and 4 respectively recite “the component includes a surface-mounted component mounted on the first main surface of the substrate and sealed with a sealing component, and an electrode whose surface is exposed at a second main surface opposite to the first main surface of the substrate”. The structure of “the component” is unclear. It appears that applicant is claiming a singular component to comprise two distinct structures of the biosensor at distinct locations; a surface-mounted component on the first main surface and an electrode on the second main surface. The structure of the component such that it includes both the surface mounted component and the electrode is unclear. For examination purposes, the surface-mounted component and the sealing component will be interpreted to be comprised by the component, whereas the electrode will be interpreted to be distinct from the component. Claims 2-3 inherit this deficiency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (U.S. PGPub No. 2013/0041235) in view of Ozguz (U.S. PGPub No. 2005/0096513).
Regarding claim 1, Rogers teaches A biosensor (see abstract, [0007]) comprising a substrate having a rigidity K expressed by following formula (1) ([0052 & 0054] disclose substrate with thickness of 100 micrometers and Young’s modulus of 100 MPa; this equates to a rigidity K = 100MPa*(0.1mm)/12 = 0.0083 N-mm2), the rigidity K of the substrate being 3.0 N-mm2 or less (see above calculation of 0.0083 N-mm2), and; a component provided on a first main surface of the substrate ([0009] disclosing flexible/stretchable electronic circuit supported on substrate; examiner notes the limitation “a component” is interpreted under the broadest reasonable interpretation to be any structural feature of the device and is not interpreted under 112(f)), the component having a rigidity that satisfies following formula (2) and is equal to or greater than a predetermined value ([0521] discloses thickness of 0.03 mm and modulus of 0.15 MPa for electronic component; Kcomponent = 3.375 * 10^-7; [0035 & 0256] discloses conformal contact between tissue and entire device as 10cm2 (1000mm2) therefore planar surface of only the component is interpreted to be at least less than or equal to 10 cm2; K = 3.375*10^-7                                 
                                    ≤
                                
                             6.34*10^14 * (10)^-10.6), 
                
                    K
                    =
                    
                        
                            E
                            
                                
                                    T
                                
                                
                                    3
                                
                            
                        
                        
                            12
                        
                    
                     
                     
                     
                     
                     
                     
                    (
                    1
                    )
                     
                
            
                
                    K
                     
                    ≤
                    6.34
                    *
                     
                    
                        
                            10
                        
                        
                            14
                        
                    
                    *
                    
                        
                            S
                        
                        
                            -
                            10.6
                        
                    
                     
                     
                     
                     
                     
                     
                     
                     
                     
                    (
                    2
                    )
                
            
where E and T in formula (1) denote a compressive elastic modulus expressed in megapascals (MPa), and a thickness expressed in millimeters (mm), respectively, and in formula (2), K denotes the rigidity expressed by formula (1) in newton millimeters squared (N-mm2), and S denotes a planar area expressed in square centimeters (cm2), wherein the component includes a surface-mounted component mounted on the first main surface of the substrate and sealed with a sealing component (Fig 26a, circuit elements 120 on substrate 110 sealed by barrier layer 130), and an electrode on the substrate ([0015] electrodes of electronic circuit; also disclosed in [0064]), and wherein the surface-mounted component and the sealing component satisfy following formula                         
                            K
                             
                            ≤
                            2.97
                             
                            *
                             
                            
                                
                                    10
                                
                                
                                    8
                                
                            
                            *
                            
                                
                                    S
                                
                                
                                    -
                                    7.39
                                
                            
                             
                             
                             
                             
                             
                             
                             
                             
                             
                            (
                            3
                            )
                        
                     ([0047-0048] barrier layer has modulus of 100 MPa and thickness of 0.1mm or less; Kbarrier = 0.0083 N-mm2; [0035] discloses conformal contact between tissue and entire device as 10cm2 (1000mm2) therefore planar surface of barrier layer and surface-mounted component are respectively interpreted to be at least less than or equal to 10 cm2; 2.97*10^8 * 10^-7.39 = 12.1; 0.0083                         
                            ≤
                        
                     12.1; [0521] discloses thickness of 0.03 mm and modulus of 0.15 MPa for electronic component; Kcomponent = 3.375 * 10^-7; 3.375 * 10^-7                          
                            ≤
                        
                     12.1).
Rogers fails to teach wherein the electrode is exposed at a second main surface opposite to the first surface of the substrate.
In related prior art, Ozguz teaches a similar biosensor wherein an electrode is exposed at a second main surface of a substrate (Fig 3b, electrodes 80 on underside of substrate 55) opposite to a first side of the substrate comprising a component (Fig 3b, upperside of substrate 55 comprising ICs 71-73, metallization 77, antennas 50). Therefore it would have been obvious to 
Rogers fails to teach wherein each compressive elastic modulus is at 23°C.
However, Rogers discloses the determination of the compressive elastic modulus as the ratio of stress to strain of the material ([0259]) and further discloses the use of the biosensor to be for attachment to the skin of a user such that an operating temperature of the biosensor is near a room temperature ([0008]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious matter of engineering design choice to one having ordinary skill in the art at the time the invention was made to use a compressive elastic modulus for materials based on a temperature of 23 degrees Celsius since the device and materials are designed to be operated at room temperature (i.e., ~23 °C), and thus providing the Young’s modulus based on said operating temperature would be obvious to one of ordinary skill in the art. 
Regarding claim 2, in view of the combination of claim 1 above, Rogers further teaches alternative embodiments wherein the rigidity of the component is equal to or higher than the rigidity of the substrate ([0052 & 0054] substrate with thickness of 0.01mm and Young’s Modulus of 1MPa, Ksubstrate = 8.33*10^-8; [0521] discloses thickness of 0.03 mm and modulus of component = 3.375 * 10^-7; Kcomponent ≥ Ksubstrate). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate of Rogers to incorporate a substrate with a lower rigidity to arrive at the device of claim 2. Doing so would have been obvious to one of ordinary skill in the art as it is well known in the art that different values of thickness and/or Young’s moduli may be used to yield the predictable result of providing a substrate with flexibility as disclosed by Rogers ([0052-0054]). 
Regarding claim 4, Rogers teaches A method of manufacturing a biosensor, comprising a first step of preparing a substrate having a rigidity K of 3.0 N-mm2 or less expressed by following formula (1) ([0052 & 0054] disclose substrate with thickness of 100 micrometers and Young’s modulus of 100 MPa; this equates to a rigidity K = 100MPa*(0.1mm)/12 = 0.0083 N-mm2), the substrate having a first main surface ([0009] disclosing flexible/stretchable electronic circuit supported on substrate; said surface of substrate interpreted as a first main surface), and a component having a rigidity that satisfies following formula (2) and is equal to or greater than a predetermined value ([0521] discloses thickness of 0.03 mm and modulus of 0.15 MPa for electronic component; Kcomponent = 3.375 * 10^-7; [0035 & 0256] discloses conformal contact between tissue and entire device as 10cm2 (1000mm2) therefore planar surface of only the component is interpreted to be at least less than or equal to 10 cm2; K = 3.375*10^-7                                 
                                    ≤
                                
                             6.34*10^14 * (10)^-10.6); and a second step of providing the component onto the first main surface of the substrate ([0009] disclosing flexible/stretchable electronic circuit supported on substrate defined as a first main surface),                                 
                                    K
                                    =
                                    
                                        
                                            E
                                            
                                                
                                                    T
                                                
                                                
                                                    3
                                                
                                            
                                        
                                        
                                            12
                                        
                                    
                                     
                                     
                                     
                                     
                                     
                                     
                                    (
                                    1
                                    )
                                     
                                
                            
                
                    K
                     
                    ≤
                    6.34
                    *
                     
                    
                        
                            10
                        
                        
                            14
                        
                    
                    *
                    
                        
                            S
                        
                        
                            -
                            10.6
                        
                    
                     
                     
                     
                     
                     
                     
                     
                     
                     
                    (
                    2
                    )
                
            
where E and T in formula (1) denote a compressive elastic modulus expressed in megapascals (MPa), and a thickness expressed in millimeters (mm), respectively, and in formula (2), K denotes the rigidity expressed by formula (1) in newton millimeters squared (N-mm2), and S denotes a planar area expressed in square centimeters (cm2), wherein the component includes a surface-mounted component mounted on the first main surface of the substrate and sealed with a sealing component (Fig 26a, circuit elements 120 on substrate 110 sealed by barrier layer 130), and an electrode on the first main surface of the substrate ([0015] electrodes of electronic circuit; also disclosed in [0064]), and wherein the surface-mounted component and the sealing component satisfy following formula (3)                         
                            K
                             
                            ≤
                            2.97
                             
                            *
                             
                            
                                
                                    10
                                
                                
                                    8
                                
                            
                            *
                            
                                
                                    S
                                
                                
                                    -
                                    7.39
                                
                            
                             
                             
                             
                             
                             
                             
                             
                             
                             
                            (
                            3
                            )
                        
                     ([0047-0048] barrier layer has modulus of 100 MPa and thickness of 0.1mm or less; Kbarrier = 0.0083 N-mm2; [0035] discloses conformal contact between tissue and entire device as 10cm2 (1000mm2) therefore planar surface of barrier layer and surface-mounted component are respectively interpreted to be at least less than or equal to 10 cm2; 2.97*10^8 * 10^-7.39 = 12.1; 0.0083                         
                            ≤
                        
                     12.1; [0521] discloses thickness of 0.03 mm and modulus of 0.15 MPa for electronic component; Kcomponent = 3.375 * 10^-7; 3.375 * 10^-7                          
                            ≤
                        
                     12.1).
Rogers fails to teach wherein the electrode is exposed at a second main surface opposite to the first surface of the substrate.
In related prior art, Ozguz teaches a similar biosensor wherein an electrode is exposed at a second main surface of a substrate (Fig 3b, electrodes 80 on underside of substrate 55) opposite to a first side of the substrate comprising a component (Fig 3b, upperside of substrate 55 comprising ICs 71-73, metallization 77, antennas 50). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and substrate of Rogers in view of Ozguz to incorporate the electrodes on a 
Rogers fails to teach wherein each compressive elastic modulus is at 23°C.
However, Rogers discloses the determination of the compressive elastic modulus as the ratio of stress to strain of the material ([0259]) and further discloses the use of the biosensor to be for attachment to the skin of a user such that an operating temperature of the biosensor is near a room temperature ([0008]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious matter of engineering design choice to one having ordinary skill in the art at the time the invention was made to use a compressive elastic modulus for materials based on a temperature of 23 degrees Celsius since the device and materials are designed to be operated at room temperature (i.e., ~23 °C), and thus providing the Young’s modulus based on said operating temperature would be obvious to one of ordinary skill in the art. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (U.S. PGPub No. 2013/0041235) in view of Ozguz (U.S. PGPub No. 2005/0096513), and in further view of Rogers-2 (U.S. PGPub No. 2020/0397326).
Regarding claim 3, in view of the combination of claim 1 above, Rogers further teaches alternative embodiments wherein the surface-mounted component has a planar area S1 of 10 [cm2] or less ([0035 & 0256] discloses conformal contact between tissue and entire device as 2 (1000mm2) therefore planar surface of only the component is interpreted to be at least less than or equal to 10 cm2); and the sealing component has a planar area S2 of 15 [cm2] or more and a rigidity K2 of 3.0 [N-mm2] or less (0047-0048] barrier layer has modulus of 100 MPa and thickness of 0.1mm or less; Kbarrier = 0.0083 N-mm2; [0035] discloses conformal contact between tissue and entire device as 500cm2 therefore planar surface of barrier layer and surface-mounted component are respectively interpreted to be 15 cm2 or more in view of barrier layer 130 of Fig 26a).
Rogers fails to explicitly teach a Rigidity K1 of 1.0 x 10^-2 [N-mm2] or higher for the surface-mounted component.
In related prior art, Rogers-2 teaches a similar surface mounted component of a similar biosensor ([0103], copper of flex circuit has elastic modulus of 119000 MPa and thickness 0.0119 mm; K1 = 0.0167) such that the rigidity K1 is greater than 1.0 x 10^-2 [N-mm2] (0.0167 is greater than 0.01). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the component of Rogers in view of Ozguz and Rogers-2 to incorporate the similar surface mounted component having a rigidity greater than 0.01 N-mm^2 to arrive at the device of claim 3. Doing so would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to provide a rigidity of the surface-mounted component to be greater than 0.01, since applicant has not disclosed that the rigidity of the component solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the rigidity of the component disclosed by Rogers. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794